Citation Nr: 1308850	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 through May 1969.  During this period of active duty, the Veteran served in Vietnam, where he engaged the enemy in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A timely Notice of Disagreement (NOD) was received from the Veteran in June 2011.

In a January 2012 decision and remand, the Board noted that the record indicates varying psychiatric diagnoses which include PTSD and depression.  Citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board expanded the Veteran's claim to include service connection for an acquired psychiatric disorder, to include depressive disorder (NOS) and PTSD.  This issue was remanded for further claims development, to include obtaining an addendum opinion from the same VA examiner who performed a prior April 2011 examination as to whether any diagnosed psychiatric disorders are related to his active duty service.  The Board is satisfied that the action directed in its remand has been performed and is prepared to proceed with its de novo consideration of the matter on appeal.

Although the Veteran was previously represented by Vietnam Veterans of America, in June 2012 the Veteran executed a new power-of-attorney, via VA Form 21-22, in favor of the New York State Division of Veterans Affairs with regard to the claim on appeal.  A January 2013 letter from the Veteran's former representative acknowledges this change in representation.  The Board recognizes the change in representation effectuated by the above.

The Board also notes that this appeal also initially included the issues of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II; service connection for an antiplatelet condition (claimed as swollen legs), to include as secondary to diabetes mellitus, type II; and entitlement to an increased disability rating for diabetes mellitus, type II, rated as 20 percent disabling.  In its January 2012 decision and remand, the Board granted service connection for erectile dysfunction, but denied service connection for an antiplatelet condition.  The Board also denied the Veteran's claim for a higher disability rating for diabetes mellitus, type II, however, granted an additional and separate 30 percent disability rating for diabetic nephropathy.  In January 2012, the Appeals Management Center (AMC) issued a rating decision to effectuate the Board's decision.  In that rating decision, the Veteran was also granted entitlement to special monthly compensation based upon loss of use of a creative organ, based upon the aforementioned grant of service connection for erectile dysfunction.

In view of the foregoing history, the issues of entitlement to service connection for erectile dysfunction, service connection for an antiplatelet condition, and a higher disability rating for diabetes mellitus, type II, to include entitlement to a higher rating for associated nephropathy, are not presently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD, the Veteran has alleged that he served as a combat engineer during service in Vietnam.  In his June 2011 stressor statement, he elaborated that such service involved combat experience, specifically at Dai Do in April 1968, Dong Huan, and areas along the demilitarized zone while attached to A Company, 3rd Engineer Battalion, 3rd Marine Division.

Consistent with the Veteran's description of his active duty service, his DD Form 214 reflects that he served the military occupational specialty (MOS) of combat engineer.  He was decorated with the Vietnam Service Medal with one star which indicates service in Vietnam.  In the May 2011 rating decision, VA appears to concede the occurrence of the Veteran's claimed combat stressors.

In a November 2010 statement, the Veteran reported symptoms which include nightmares, sleeplessness, and being reminded of his experience in Vietnam when driving past the airport.  Private treatment records from September 2000 through March 2004 reflects that the Veteran was treated during that time for anxiety, depression, sleep disturbances, and jumpiness that was apparently attributed at that time to job-related stress.  Subsequent post-service treatment records reflect that the Veteran resumed psychiatric treatment in June 2009 at the Rochester, New York VA Medical Center.  At that time, he reported stress from the recent passing of his mother, with whom he had a close relationship.  He was diagnosed with adjustment disorder with depressed mood.  Subsequent VA treatment records dated through February 2012 reflect that the Veteran continued to receive psychiatric treatment for symptoms which included anxiety; deepening depressive symptoms; a sense of wanting to give up on life; difficulty getting out of bed; poor sleep; frequent dreams about Vietnam; feeling as though his days were running together; and ruminations about memories from his service in Vietnam.  During his VA treatment, the Veteran reported stress that was primarily related to ongoing family problems which included poor relationships with his spouse and son.

During an April 2011 VA examination, the Veteran continued to report symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, nightmares, anxiety, being easily startled, and feelings of self-doubt.  At that time, he reported stressors which included his aforementioned combat experience during active duty service, the passing of his mother in 2009, and difficulty during childhood marked by the absence of his father.  During the examination, the examiner appears to note that the Veteran's symptomatology met all of the diagnostic criteria for PTSD under the DSM-IV.  Nonetheless, he opined that the Veteran's symptoms were indicative of depression with only "PTSD traits" that "[do] not seem to rise to the level of diagnostic significance."  Depressive disorder NOS was diagnosed.  Later in the report, the examiner appears to conclude, "[the Veteran's] depressive disorder NOS is [not] judged to be service connected.  However his PTSD symptoms (though not a full blown disorder) do appear more likely than not to be service connected."  

In a February 2012 addendum, the examiner attempted to clarify that, during the April 2011 examination, the Veteran appeared to have depressive disorder that was related to post-service events which included physical health problems and the passing of his mother.  The examiner stated again that the Veteran appeared to experience traits of PTSD that were stemming from his military experiences, and, elaborated that these "PTSD traits" might evolve into a fuller manifestation of PTSD.

Treatment records from the Vet Center, dated from September 2011 through January 2012 reflect ongoing psychiatric treatment for symptoms which include psychological and physiological arousal; blocking; detachment; insomnia; hypervigilence; intrusive thoughts and images; bad dreams; loss of interest in activities; sense of foreshortened future; moderate avoidance of conversations, people, and activities that served as reminders of his service in Vietnam; problems with concentration; being easily startled; irritability; and anger.  These records show that the Veteran was diagnosed with PTSD based upon his reported in-service combat experience and symptomatology.

It is unclear from the VA examiner's February 2012 addendum as to whether his addendum opinion was made with the benefit of review of the Veteran's Vet Center records.  Although the VA examiner appears to conclude that the Veteran does not have a PTSD diagnosis, he does not adequately explain why a PTSD diagnosis cannot be made despite the apparent fact that the Veteran's symptomatology meets the diagnostic criteria for PTSD under the DSM-IV.  In that vein, the examiner also does not explain the difference between "PTSD traits" and an actual PTSD diagnosis, especially in the context where the demonstrated psychiatric symptomatology meets the DSM-IV criteria.  Further, to the extent that the examiner appears to acknowledge that the Veteran's "PTSD traits" may evolve into "a fuller manifestation of PTSD", the Vet Center treatment records, which were apparently not made available to the VA examiner appears to raise the possibility that the Veteran has a current PTSD disability.

In view of the foregoing, the findings and conclusions stated in the April 2011 VA examination report and February 2012 addendum are incomplete and do not permit the Board to make a finding as to the nature of the Veteran's acquired psychiatric disorder and its relationship to the Veteran's active duty service.  Accordingly, the Veteran should be arranged to undergo a new VA examination with a different VA examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment February 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed acquired psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since February 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran must be afforded a full VA examination to explore the nature of the Veteran's psychiatric disabilities and whether any diagnosed psychiatric disabilities are related to the Veteran's in-service combat stressors or in any other way to his active duty service.  To the extent possible, the claims file should be provided to a different VA psychiatrist or psychologist from the one who performed the April 2011 VA examination and the February 2012 addendum.  

The VA psychiatrist or psychologist should be requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the VA psychiatrist or psychologist should assume that the Veteran did engage the enemy in combat during service in Vietnam.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the service treatment records; post-service treatment records, to include VA and Vet Center treatment records; and the prior April 2011 VA examination report and February 2012 addendum.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or depressive disorder NOS.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


